DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 and 16-21 are pending.
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the first information changed based on the second network traffic report" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7-12 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over by Thiele, Lars et al, WIPO application no. 2018/202798, hereinafter known as Thiele and further in view of LI et al, application no. 2020/0100215, hereinafter known as LI.


As to claim 1, Thiele discloses a method, comprising: selecting, by a network device comprising a processor, a first group of resources for a group of user equipment (Thiele, Page 3, lines 31-35, page 4, lines 1-4, base station provided resources to a UE group); and communicating, by the network device to a first user equipment of the group of user equipment, first information corresponding to the first group of resources, the first user equipment being a local manager of the group, that: communicates the second information to respective other user equipment devices of the group of user equipment other than the first user equipment (Thiele, Page 3, lines 31-35, page 4, lines 1-13, a UE group manager of the UE group receives first information on the first interface and provides communication resources to UE group on the second interface for sidelink communications).  Thiele discloses allocating second information based on first information (Thiele, Page 3, lines 31-35, page 4, lines 1-13), Thiele does not expressly the second information is based on “traffic information received from a second user equipment” however disclose allocating the however LI discloses based on the first information and information received from a second user equipment of the group of user equipment, selects second information corresponding to a second group of resources (LI, [0197]-[0200] and figure 19, communication set up between two UE’s in sidelink communication where the first UE sends data to second UE including sending configuration information to send feedback by the second UE, the second device sends a feedback to first device.  The first device resends data according to the feedback and sends new feedback configuration according to the first feedback sent). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Thiele to include the limitations of based on the first information and traffic information received from a second user equipment of the group of user equipment, selects second information corresponding to a second group of resources as taught by LI.  It is common in the art to get data from devices in the network according to their communication needs and/or from determination of dynamic network conditions to further allocate network resources accordingly. Providing the relay node (manager of group of devices) with functionality to compute resources for devices in a group can lessen processing requirement in the backhaul while also speeding up allocation of resources for devices in the group. 

As to claim 2, Thiele discloses wherein the second group of resources comprises resources individually assigned by the local manager to the respective other user equipment of the group of user equipment devices, and wherein the first group of resources is selected based on the user equipment of the group (Thiele, page 4, lines 18-30, page 5, lines 1-7, the first group of resources to are provided to UE manager for the UE group that the UE group in turn allocates to all the UE’s the group).

As to claim 3, Thiele discloses receiving, by the network device from the local manager, a network traffic report on the group of user equipment  (Thiele, Page 24, lines 14-32, page 25, lines 1-10, UE manager providing plural group communications metrics to the network including traffic information); and communicating, by the network device to the local manager, third information corresponding to a third group of resources comprising the first information changed based on the network traffic report (Thiele, Page 51, lines 15-27, network device providing update information for UE manager according to changing group communication requirements).

As to claim 4, Thiele discloses wherein the traffic information comprises a buffer status reports of the second user equipment (Thiele, Page 24, lines 23-28 and  page 27, lines 27-31, providing buffer status report to further determine resources allocation). 

As to claim 5, Thiele discloses wherein the first group of resources and the second group of resources comprise time and frequency resources that facilitate sidelink communication, and wherein the user equipment of the group employ the second group of resources for the sidelink communication (Thiele, Page 3, lines 31-35, page 4, lines 1-13; and Page 6, lines 7-31, page 7, lines 1-413, a UE group manager of the UE group receives first information on the first interface and provides communication resources to UE group on the second interface for sidelink communications that further comprise time and frequency resources).  

As to claim 7, Thiele discloses wherein the communicating the first information to the first user equipment comprises communicating the first information and an indicator that the first group of resources is for use by the group (Thiele, Page 4, lines 31-32 and Page 5, lines 1-5, base station providing communication resources specifically for UE group). 

AS to claim 8, Thiele discloses wherein the communicating the first information to the first user equipment employs an existing physical downlink control channel between the network device and the first user equipment (Thiele, Page 6, lines 18-21, downlink control information for providing communication information for the UE group). 

As to claims 9-12, the claims are rejected as applied to claim 1-4 above by Thiele in view of LI.

As to claims 17-20, the claims are rejected as applied to claim 1-4 above by Thiele in view of LI. 

As to claim 21, Thiel discloses wherein communicating to the first user equipment comprises communicating by employing a fifth generation radio access network protocol (Thiele, figure 20, page 53, techniques used with 5G network). 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thiele in view of Li and further in view of Tang, Hai, application no. 2019/002111, hereinafter known as Tang. 

As to claim 6, Thiele and LI discloses the method of claim 1. Thiele and LI do not expressly disclose however Tang discloses wherein communicating the first information comprises communicating a limiting condition with the first information, and wherein the user equipment of the group stop employing the first group of resources based on the limiting condition (Tang, [0023]-[0028], network allocation D2D resource pool (sidelink resources) with limiting condition where the UE stops using the sidelink resources when the condition is met).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Thiele and LI to include the limitations of wherein communicating the first information comprises communicating a limiting condition with the first information, and wherein the user equipment of the group stop employing the first group of resources based on the limiting condition as taught by Tang.  Spectral resources in wireless communications are often time limited to account for changing network conditions and need thereof, thereby freeing up resources for other use so the resources are provisioned efficiently. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thiele in view of LI and further in view of Sartori et al, application no. 2014/0335853, hereinafter known as Sartori. 

As to claim 13, Thiele and LI discloses the system of claim 9. Thiele discloses wherein the respective other user equipment of the group, other than the first user equipment, are respective first other user equipment of the group (Thiele, figures 2, UE device group with a manager and other UE devices). Thiele and LI do not disclose however Sartori discloses wherein a second user equipment of the group of the user equipment is a candidate local manager of the group, and wherein the operations further comprise activating the candidate local manager, resulting in the candidate local manager becoming a second local manager of the group of the user equipment (Sartori, [0056], alternate UE devices becoming manager when the manager is unavailable) and the second local manager communicating fourth information corresponding to a fourth group of resources to respective second other user equipment of the group, other than the second user equipment (Sartori, [0056]-[0057], alternate manager devices becoming manager for UE’s and providing them functionality of the manager). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Thiele and LI to include the limitations of wherein a second user equipment of the group of the user equipment is a candidate local manager of the group, and wherein the operations further comprise activating the candidate local manager, resulting in the candidate local manager becoming a second local manager of the group of the user and the second local manager communicating fourth information corresponding to a fourth group of resources to respective second other user equipment of the group, other than the second user equipment as taught by Sartori.  Backup of network devices for wired or wireless communications are known in the art to set up redundant devices to activate if the primary device goes down or cannot handle network load thus further providing uninterrupted network services. 

As to claim 14, Thiele, LI and Sartori disclose the system of claim 13.  Thiele and LI do not disclose however Sartori discloses wherein activating the candidate local manager comprises communicating, to the candidate local manager, an activation signal and the fourth information (Sartori, Figures, [0056]-[0057], alternate manager devices becoming manager for UE’s and providing 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Thiele and LI to include the limitations of wherein activating the candidate local manager comprises communicating, to the candidate local manager, an activation signal and the fourth information as taught by Sartori.  Backup of network devices for wired or wireless communications are known in the art to set up redundant devices to activate if the primary device goes down or cannot handle network load thus further providing uninterrupted network services. 

Allowable Subject Matter

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments

 Applicant’s arguments with respect to claims 1-14 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Art Made of Record

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070135059 A1		Yomo; Hiroyuki et al.
US 20200145799 A1		Baghel; Sudhir Kumar et al.
US 20190037442 A1		YI; Seungjune et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM SHARMA/Examiner, Art Unit 2467

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        April 15, 2021